Citation Nr: 0618708	
Decision Date: 06/26/06    Archive Date: 06/30/06

DOCKET NO.  05-05 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death. 

2.  Entitlement to Dependency and Indemnity Compensation 
under 38 U.S.C.A. § 1318. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1943 to January 
1946. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for the cause of the veteran's death and 
denied entitlement to DIC under 38 U.S.C.A. § 1318. 

The appellant seeks benefits as the veteran's surviving 
spouse.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  


REMAND

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent a rating decision in January 2003; and a 
statement of the case in January 2005.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  However, VA failed to document 
efforts to notify and to assist the appellant with regard to 
the responsibilities of the parties in obtaining the evidence 
and the general notice of the need for any evidence in the 
appellant's possession.  Therefore, additional correspondence 
to the appellant and her representative is necessary to 
fulfill VA obligation to notify and assist the appellant in 
development of her case. 

At the time of his death, the veteran had service-connected 
PTSD, rated as 100 percent disabling effective October 1995.  
He was a survivor of the sinking of the USS Indianapolis in 
July 1945.  The veteran died in August 2001.  The cause of 
death listed on the death certificate was arteriosclerotic 
cardiovascular disease.  The appellant contends that the 
veteran's service-connected PTSD was a contributing cause of 
death.  

The file contains records of VA monitoring of the veteran's 
care at contract nursing homes from May 1997 to December 
1999.   The veteran was noted on occasion to be agitated, 
confused, disoriented, and unable to feed himself or follow 
nursing instructions.  However, there is no observation that 
the veteran's behaviors interfered with medical treatment or 
that his behaviors were related to PTSD and not to other 
diagnosed conditions including dementia. 

The appellant submitted a February 2005 letter from the 
veteran's private cardiologist who stated that he had treated 
the veteran for several years for cardiovascular disease and 
was aware of the diagnosis and stressors of his PTSD.  The 
cardiologist stated that the veteran's PTSD made it almost 
impossible to care for his cardiovascular disease as his 
agitation and paranoia grew worse and that he thought that 
the patient's PTSD and his previous experiences directly and 
materially contributed to his demise.  The appellant also 
submitted a February 2005 letter from the veteran's attending 
psychiatrist who commented on the cardiologist's opinion but 
did not discuss how specific symptoms of the veteran's PTSD 
interfered with treatment for heart disease. 

A disability is a contributory cause of death if it 
contributed substantially or materially to the cause of 
death, combined to cause death, and aided or lent assistance 
to producing death.  It is not sufficient to show that it 
casually shared in producing death, but, rather, there must 
have been a causal connection.  38 C.F.R. § 3.312.  A 
detailed medical evaluation of the veteran's PTSD, 
cardiovascular disease, course of treatment, and causal 
connection, if any, is necessary to obtain sufficient medical 
evidence to decide the claim.  38 C.F.R. § 3.159 (c) (4). 

Accordingly, the case is REMANDED for the following action:

1.  Provide the appellant and her 
representative the appropriate notice 
necessary to fulfill VA obligations under 
38 C.F.R. § 3.159 (b). 

2.  Provide the entire claims file to an 
appropriate VA cardiologist.  Request 
that the examiner note the review of the 
file and provide the following medical 
opinions:

a)  Did PTSD cause the veteran's 
cardiovascular disease?
b)  Did PTSD aggravate the veteran's 
cardiovascular disease?
c)  Did PTSD contribute 
substantially or materially to the 
cause of death, combine to cause 
death, or aid or lend assistance to 
producing death?

The cardiologist should discuss the basis 
for his opinions including the specific 
aspects of the diseases and course of 
treatment that establish any causal 
connection.

3.  Then, readjudicate the claim for 
service connection for service connection 
for the cause of the veteran's death and 
for DIC under 38 U.S.C.A. § 1318.  If the 
decision remains adverse to the 
appellant, provide the appellant and her 
representative with a supplemental 
statement of the case and an opportunity 
to respond thereto.  Thereafter, return 
the case to the Board as appropriate. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

